Citation Nr: 0333930	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  98-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for arthralgia of the left knee, currently 
evaluated as 10 percent disabling, effective May 13, 1996.

2.  Entitlement to an initial disability rating in excess of 
10 percent for arthralgia of the right knee, currently 
evaluated as 10 percent disabling, effective May 13, 1996.

3.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

4.  Entitlement to service connection for sores of the chest, 
shoulder and back due to an undiagnosed illness.

5.  Entitlement to service connection for an arm rash due to 
an undiagnosed illness.

6.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to January 
1993

These matters are before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that rating decision, the RO 
granted entitlement to service connection for arthralgia of 
the right and left knees due to an undiagnosed illness.  It 
assigned a 10 percent disability rating for each knee 
disability, effective May 13, 1996.  It also granted service-
connection for the veteran's: (1) irritable bowel syndrome; 
(2) mechanical lower back pain syndrome; and, (3) muscle 
tension headaches with trouble sleeping, due to an unknown 
illness.  It assigned each of these service-connected 
disabilities a 10 percent disability rating, effective May 
13, 1996.  In addition, the RO continued the 10 percent 
disability rating assigned to the veteran's service-connected 
chronic right shoulder pain with slight limitation of motion, 
effective January 6, 1993.  However, the RO denied the 
veteran's claims for entitlement to service-connection for: 
(1) a right knee strain; (2) fatigue, due to an undiagnosed 
illness; (3) a left shoulder disability; (4) sores of the 
chest, shoulder and back due to an undiagnosed illness; (5) 
an arm rash due to an undiagnosed illness; (6) memory loss 
due to an undiagnosed illness; (7) a sebaceous cyst; and (8) 
an adjustment disorder with symptoms of anxiety and 
depression.  

In August 1997, the veteran filed a notice of disagreement 
(NOD) with the initial disability ratings of 10 percent 
assigned to his service-connected arthralgia of the right and 
left knees, effective May 13, 1996, as well as with the RO's 
adjudication of his Persian Gulf War Syndrome (PGWS) claim.  

The Board interprets the veteran's "request for just 
consideration for Persian Gulf War Syndrome," set forth in 
his August 1997 NOD, as his disagreement with the RO's denial 
of service connection for: (1) fatigue, due to an undiagnosed 
illness; (2) sores of the chest, shoulder and back due to an 
undiagnosed illness; (3) an arm rash due to an undiagnosed 
illness; and (4) memory loss due to an undiagnosed illness.  
The Board notes that a statement of the case (SOC) has not 
been prepared with respect to these issues.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the U.S. Court of Appeals for 
Veterans Claims held in that when a notice of disagreement is 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a statement of the case.  Id.  

REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary in connection with the 
veteran's claim for initial disability ratings in excess of 
10 percent each for his service-connected arthralgia of the 
right knee due to an undiagnosed illness and for arthralgia 
of the left knee due to an undiagnosed illness is necessary.  
Specifically, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Given a recent 
decision of the United States Court of Appeals for the 
Federal Circuit that invalidated 38 C.F.R. § 19.9(a)(2), 
however, this development must be accomplished by remand.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, in order to 
assist the veteran in the development of his appeal and to 
ensure due process, this case must be REMANDED.  The 
development required in connection with the adjudication of 
Issues 1 and 2 will be addressed in Paragraphs 1-3 of this 
remand.

In addition, as set forth above, the decision in Manlicon, 
supra, directs the Board to remand, rather than refer issues 
to the RO that are the subject of a veteran's notice of 
disagreement (NOD).  Accordingly, the development required 
for the adjudication of Issues 3-6 will be addressed in 
Paragraphs 4-7 of this remand.

1.	With respect to Issues 1 and 2, 
entitlement to an initial disability 
rating in excess of 10 percent for 
service-connected arthralgia of the 
right and left knees, the veteran should 
be accorded an updated VA examination by 
the appropriate physician to determine 
the nature and severity of his knee 
disabilities.  This updated examination 
should include updated X-ray and 
Magnetic Resonance Imaging (MRI) tests 
of the veteran's knees.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination.  The examiner should 
review all examination reports, 
including but not limited to the 
veteran's service records, VA 
examination reports, VA outpatient 
treatment records, and the results of 
the updated Radiology reports.  The 
pertinent service medical records are 
contained in a manila envelope located 
at the back of the claims folder and 
marked as "Service Department Records 
Envelope."  The examination report 
should reflect the examiner's review of 
these materials. 

The examiner should determine, if 
possible, whether the veteran suffers 
from "mild ligamental derangement of 
the right patella" and/or "meniscal 
derangement" (see Radiology report 
dated in November 2001 tabbed on the 
left with a yellow flag).  If so, the 
examiner should state in the examination 
report whether this adversely impacts 
the nature and severity of veteran's 
arthralgia of his right and left knees, 
causing additional over-all disability.

2.	With respect to Issues 1 and 2, the 
RO must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003) as well as 
38 U.S.C.A. §§ 5102, 5102 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.

3.	The RO should then readjudicate the 
veteran's claims of entitlement to an 
initial disability rating in excess of 10 
percent each for arthralgia of his right 
and left knees.  If the claims are 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC) and be given the opportunity to 
respond.  

4.	With respect to Issues 3-6, the RO 
should, to the extent the claims are not 
granted, issue a SOC with respect to the 
issues of whether the veteran is entitled 
to service connection for:  fatigue, due 
to an undiagnosed illness; sores of the 
chest, shoulder and back due to an 
undiagnosed illness; an arm rash due to an 
undiagnosed illness; and memory loss due 
to an undiagnosed illness.

5.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, supra, as 
well as the VCAA, supra, and any other 
legal precedent applicable to Issues 3-6.  
This includes informing the veteran of the 
time he has in which to submit additional 
evidence.  The veteran and his 
representative are hereby notified that 
following the issuance of the SOC 
concerning Issues 3-6, the veteran must 
perfect a timely substantive appeal if he 
desires appellate review of either of 
these issues by the Board.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2003). 

6.		If and only if a timely appeal of 
the issue of entitlement to service 
connection for:  fatigue, due to an 
undiagnosed illness; sores of the chest, 
shoulder and back due to an undiagnosed 
illness; an arm rash due to an 
undiagnosed illness; and memory loss due 
to an undiagnosed illness is presented, 
the case should be returned to the Board 
for adjudication of any such issue.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
veteran need take no action unless 
otherwise notified.  

7.		To the extent the claim on appeal 
remains denied with respect to Issues 3-
6, the veteran should be provided with a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on his claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the VCAA.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



